Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The following Final office action is in response to the amendments and arguments filed on 08/30/2021.
Claim Status:
Amended claim: 1

Pending claims : 1-20


Claim Objections
Applicant’s response overcomes the prior objection to the claims.  Accordingly, the prior objection to the claims are withdrawn.

Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. In particular, claims are directed to a judicial exception (abstract idea) without significantly more.  

  When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of  it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include mental processes; certain methods of organizing human activities; and mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).

Analysis has been updated based on the new 2019 Patent Eligibility Guidance (2019 PEG).
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
 [Step-1] The claims are directed to a Method/system/server, which are a statutory category of invention.
Claim 1 (exemplary) recites a series of steps for financial message transformation service to secure transactions from fraudulent activity. 
[Step-2A] The claim 1 is then analyzed to determine whether it is directed to a judicial exception: 
Prong One
The claim 1 recites the limitations of 

generate a transformed message and the financial message, and return…the transformed message to the financial institution; wherein the financial institution sends …
…returns a portion of the transformed message … evaluates thePATENT APPLICATIONDocket No.: BT-142 portion of the transformed message and returns the indication of fraud to the financial institution.  

The claimed method/system/server simply describes series of steps for financial message transformation service to secure transactions from fraudulent activity. These limitations, as drafted, are processes that fall into the certain methods or organizing human activity, specifically fundamental economic processes of business relations in using messaging for fraud control. human commercial or business or transactional activities/interactions, but for the recitation of a general-purpose computer components. That is, other than reciting a server to perform the steps.  The mere nominal recitation of a server and fraud monitor to perform the steps and does not take the claim out of the methods of organizing human activity grouping. Thus, the claim recites an abstract idea. The claim as a whole merely describes how to generally “apply” the concept of financial message transformation service to secure transactions from fraudulent activity in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing financial fraud process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
Prong Two 
 a server and fraud monitor to perform the steps of evaluates and returns. The server and monitor in the steps is recited at a high level of generality, i.e., as a general-purpose processor performing an Armstrong computer function of processing data. This general-purpose processor limitation is no more than mere instructions to apply the exception using a general-purpose computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.
[Step-2B] 

Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept).
As discussed above, the recitation of the claimed limitations amounts to mere instructions to implement the abstract idea on a server (using the server as a tool to implement the abstract idea). Taking the additional elements individually and in combination, the server/monitor at each step of the process performs purely general computer functions. As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application The same analysis applies here, i.e., mere instructions to apply an exception using a general purpose computer component cannot integrate a judicial exception into a practical application at or provide an inventive concept. 
does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea. Therefore, the claim is not patent eligible.
The analysis above applies to all statutory categories of invention including claims 8, and 15.  Furthermore, the dependent claims 2-7, 9-14 and 16-20 do not resolve the issues raised in the independent claims. The claims 2-7, 9-14 and 16-20 are directed towards using the financial message is in SWIFT/ISO format. 
Accordingly, the dependent claims  2-7, 9-14 and 16-20 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.  
The instant claims are rejected under 35 USC 101 in view of The Decision in Alice Corporation Ply. Ltd. v. CLS Bank International, et al. in a unanimous decision, the Supreme Court held that the patent claims in Alice Corporation Pty. Ltd. v. CLS Bank International, el al. ("Alice Corp. ") are not patent-eligible under 35 U.S.C. § 101. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1.  Determining the scope and contents of the prior art.
2.  Ascertaining the differences between the prior art and the claims at issue.
3.  Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Soviany et al (WO 2014111540 A1) in view of Armstrong et al (WO 2017/027900 A1).  
Specifically as to claim 1, 8 and 15, SOVIANY discloses a system (and related server and method) for processing financial messages, the system comprising: 
a financial institution, electrically connected to a cloud, wherein the financial institution creates and sends a financial message to a special purpose transformation-as-a-service server via the cloud (Abst.; via a system for characterizing financial messages having a plurality of data fields…para [0025-28], figs. 1-3; via a characterizing system/data model used by the enhanced scoring engine…); 
a fraud monitor, electrically connected to the cloud, wherein the fraud monitor accepts a message from the cloud, checks the message for fraudulent activity, and returns an indication of fraud (para [0034], fig. 1; a characterizing system 1 for financial transactions not limited to authorization of payment card transactions… [0035]; via Ex. Characterization of the financial data to identify those financial transactions representing money laundering and message needs to be characterized to identify those data records… [0036-39]; via the credit card ex. Characterizing message part of risk ISO norm [ISO 8583] that defines message format/financial message either ”authorize” or “decline” and generate response message with ISO Standard No. 8385…).
the special purpose transformation-as-a-service server, the special purpose transformation-as-a-service server comprising:
 a plurality of processing cores electrically connected; a data storage device electrically connected to the plurality of processing cores (para [0035]; via a risk management process…); and 
a network interface electrically connected to the plurality of processing cores and to the cloud, wherein the special purpose transformation-as-a-service server is accessible to the financial institution and the fraud monitor through the cloud, wherein the plurality of processing cores accept the financial message from the financial institution, store the financial message in the data storage device, transform the financial message into a transformed message using a mappings library, store the transformed message in the data storage device (para [0036-39]; via the credit card ex. Characterizing message part of risk management process/ISO norm [ISO 8583] that defines message format/financial message either ”authorize” or “decline” and generate response message with ISO Standard No. 8385…[0040]; via  The interface 110 to an enhanced scoring engine 2…data model/data record as well as confidence value…).
[[generate a token related to the transformed message and the financial message, and return the token and the transformed message to the financial institution; 
token to the fraud monitor, and the fraud monitor, sends the token to the special purpose transformation-as-a-service server,]] and 
the special purpose transformation-as-a-service server returns a portion of the transformed message to the fraud monitor which evaluates thePATENT APPLICATIONDocket No.: BT-142 portion of the transformed message and returns the indication of fraud to the financial institution (para [0040]; via  The interface 110 to an enhanced scoring engine 2…data model/data record as well as confidence value…[0041]; via the output of the enhanced scoring engine 2 and analysis engine 13…the automatic decider 15…sends back a routing response…[0043]; via the post detection case management system 17 for handling fraud alerts…XML messages over a message queue…).

SOVIANY does not explicitly disclose the step to generate a token related to the transformed message and the financial message, and return the token and the transformed message to the financial institution; wherein the financial institution sends the token to the fraud monitor, and the fraud monitor, sends the token to the special purpose transformation-as-a-service server.
However, ARMSTRONG  being in the same field of invention discloses the step of generate a token related to the transformed message and the financial message, and return the token and the transformed message to the financial institution; wherein the financial institution sends the token to the fraud monitor, and the fraud monitor, sends the token to the special purpose transformation-as-a-service server (para [024]; via a system for processing transaction…generate an enrich data record/request generation of a token corresponding to the financial transaction to the token server via the message bus and transmit token to the document store. Further the token server to generate the token …server via the message bus….[0112]; via the server 128 configure to assign a payment risk rating to the token…enables better processing by reducing exceptions and false positives…).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the features mentioned by SOVIANY to include the disclosures as taught by ARMSTRONG  to facilitate risk/fraud free transaction messaging as token with service-server system.   

Ref claim 2, SOVIANY discloses the system of claim 1 further comprising a sanctions monitor electrically connected to the cloud, wherein the sanctions monitor accepts a sanctions message from the financial institution via the cloud, said message containing the token, interrogates the special purpose transformation-as-a-service server for a portion of the transformed message, checks the portion of the transformed message for sanctioned activity, and returns a sanction indication to the financial institution (para [0040]; via  The interface 110 to an enhanced scoring engine 2…data model/data record as well as confidence value…[0041]; via the output of the enhanced scoring engine 2 and analysis engine 13…the automatic decider 15…sends back a routing response…[0043]; via the post detection case management system 17 for handling fraud alerts…XML messages over a message queue…). 
Ref claims 3, 9 and 16, SOVIANY discloses the system of claim 1 further comprising an identity and access management module that executes on the plurality processing cores, wherein the identity and access management module intercepts the financial message as it arrives and determines if the financial institution has permission to perform a service requested in the financial message (para [0034], fig. 1; a characterizing system 1 for financial transactions not limited to authorization of payment card transactions… [0035]; via Ex. Characterization of the financial data to identify those financial transactions representing money laundering and message needs to be characterized to identify those data records… [0036-39]; via the credit card ex. Characterizing message part of risk management process/ISO norm [ISO 8583] that defines message format/financial message either ”authorize” or “decline” and generate response message with ISO Standard No. 8385…).
Ref claims 4-5, 11-12 and 18, SOVIANY discloses the system of claim 1 wherein the financial message transformation further includes using an additional database and wherein the financial institution is a bank (para [0026-31]; fig. 2a; via Map fields 250 and Analytic data store 255… [0032]; via system for characterizing various kinds of financial messages, not limited to fraud in card payment transactions, personal loans, home loans, trading…related messages including notification and detection money laundering, fraud, and market abuse…).
Ref claims 6, 13, and 19, SOVIANY discloses the system of claim 1 wherein the financial message is in SWIFT format (para [0039]; via For card based transactions…The ISO Standard No. 8583 is not an exclusive used format and other proprietary or region-specific formats exist in parallel to the ISO Standard [obviously SWIFT format or any others…]…).
Ref claims 7, 14, and 20, SOVIANY discloses the system of claim 1 wherein the transformed message is in ISO 20022 format (para [0039]; via an ISO norm [ISO 8583] that defines message format for data records of the financial messages to the financial transactions…).

Ref claims 10 and 17, SOVIANY discloses the special purpose transformation-as-a-service server of claim 9 wherein the plurality of processing cores accepts a sanction message from the sanction monitor via the cloud, said sanction message containing the token, interrogates the identity and access management module for access rights to portions of the transformed message, retrieves the portions of the transformed message, and returns the portions of the transformed message to the sanction monitor (para [0034], fig. 1; a characterizing system 1 for financial transactions not limited to authorization of payment card transactions… [0035]; via Ex. Characterization of the financial data to identify those financial transactions representing money laundering and message needs to be characterized to identify those data records… [0036-39]; via the credit card ex. Characterizing message part of risk management process/ISO norm [ISO 8583] that defines message format/financial message either ”authorize” or “decline” and generate response message with ISO Standard No. 8385…).

Response to arguments
  Applicant's arguments filed on 8/30/2021 have been fully considered and they are deemed to be non-persuasive:
directed to 35 USC 101 and argued in substance that "The claims are Not Directed to an Abstract Idea and the claims Recite” Significantly More" than abstract idea. Applicant also cited analogy with the court cases such as, DDR.

In addition to 101 rejections, Applicant noted about 103 rejections with applied prior arts.

In response to Applicant’s Remarks:


A). "SWIFT" and "ISO 20022" are proper terms in claims:

Applicant’s clarifications [Remarks page-1] overcome the prior objection to the claims.  As such, the objections to the claims have been withdrawn.

Response directed to 35 USA 103:
B-C). Soviany and Armstrong are not analogous art:


	With regards to applicant's argument the prior arts applied are not in the same field of endeavor, Examiner disagrees. For purposes of 35 U.S.C. 103, prior art can be either in the field of applicant' s endeavor or be reasonably pertinent to the particular problem with which the applicant was concerned. Furthermore, prior art that is in a field of endeavor other than that of the applicant, or solves a problem which is different from that which the applicant was trying to solve, may also be considered for the purposes of 35 U.S.C.103.
	The Court in KSR stated that ‘‘[t]he first error… in this case was… holding that courts and patent examiners should look only to the problem the patentee was trying to 



D-E). Neither Soviany nor Armstrong teach returning the transformed message:


	The Examiner disagrees with Applicant’s assertions: It is 103 rejection with applied arts teaching obviously the claimed elements of returning and transforming the message, such as via Soviany (para [0036-39]; via the credit card ex. Characterizing
message part of risk management process/ISO norm [ISO 8583] that defines message
format/financial message either authorize” or “decline” and generate response message
with ISO Standard No. 8385...[0040]; via The interface 110 to an enhanced scoring
Engine 2...data model/data record as well as confidence value...); and
	via Armstrong  (para [024]; via a system for processing transaction...generate an enrich data record/request generation of a token corresponding to the financial transaction to the token server via the message bus and transmit token to the document store. Further the token server to generate the token ...server via the message bus.... [0112]; via the server 128 configure to assign a payment risk rating to the token...enables better processing by reducing exceptions and false positives...).[Note: Please refer Applicant’s spec. para [003]-SWIFT, ACH, RTP and ISO Std…the financial message transformation allows banks and corporation to transform, enrich and validate any financial message…].

Response to 35 USC 101 arguments:

F). Claims 1-20 are not abstract 
G-H). Transforming network messages is "necessarily rooted in computer technology" and analogy with “DDR”:

	The Examiner disagrees with regards to “claims-abstract,” and acknowledge clear typographical errors, such as “genArmstrong”, “update” etc.

What Applicant describes here is how any generic computer processes data without stating how, or if, this transformation is intended to, in some way, improve the function of the computer itself. 
Examiner notes that the “network interface” or “special purpose transformation as a service server” limitations and the claim as a whole do not add significantly more than the abstract idea itself, because the claim does not amount to an improvement to the functioning of a computer itself; and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment. A generic recitation of a device performing its generic computer functions does not make the claims less abstract. 
The Court gave examples, which included an improvement to another technology or technical field; improvement to the function of the computer itself; or some other meaningful limitation beyond generally linking the use of an abstract idea to a particular technological environment. Such as in Diamond v. Diehr, the claims were found statutory in which the Arrhenius equation is used to improve a process of controlling the operation of a mold in curing rubber parts.
The courts found that “… if a patent’s recitation of a computer amounts to a mere instruction to ‘implement[t]’ an abstract idea ‘on . . . a computer,’ that addition cannot impart patent eligibility.” Alice Corp., 134 S.Ct. at 2358. The claimed invention does not indicate that specialized computer hardware is necessary to implement the claimed systems, similar to the claims at issue in Alice Corp. See Alice Corp., 134 S.Ct. at 2360 

Applicant’s citation of DDR is non-persuasive because the claims at issue in DDR are readily distinguishable over the instant claims. In the case of DDR Holdings "E-Commerce Outsourcing System/Generating a Composite Web Page", the claims were directed to automatically generating and transmitting a web page in response to activation of a link using data identified with a source web page having certain visually perceptible elements. The Federal Circuit decided that although the patent claims at issue there involved conventional computers and the Internet, the claims addressed the problem of retaining website visitors who, if adhering to the routine, conventional functioning of Internet hyperlink protocol, would be instantly transported away from a host’s website after “clicking” on an advertisement and activating a hyperlink DDR Holdings, 773 F.3d at 1257. “[T]he claimed solution is necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks.”
In contrast, the instant claims provide a generically computer-implemented solution to a business-related or economic problem and are thus incomparable to the claims at issue in court cases such as, DDR. 
The present case is different: With regard to special purpose computer, Applicant’s specification paragraph [9-11] reads that, ”a special purpose transformation-as-a-service server via the cloud…is made up of a plurality of processing cores 
The Examiner respectfully disagrees with the analogy of instant claims of the present application to the court cases from USPTO Guidelines [2019-PEG]. Therefore, the claims are directed to abstract idea (In re Alice) and neither effects an improvement to another technology or technical field, nor amount to an improvement to the functioning of the computer itself.


Applicant further noted [Remarks page 8] that, “This is not merely the routine or conventional use of the Internet…”, presuming that Examiner took the position: the claims describe well-understood, routine and conventional activities [Berkheimer memo]. 
Examiner respectfully disagrees. Examiner did not indicate that the claims describe well-understood, routine and conventional activities in the 101 rejection in this particular case. Rather, Examiner identified the focus of the invention, and determined that it is directed to an abstract idea and the use of a generic computer to implement the abstract idea.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Mouseau (US 20200349639 A1) discloses computer devices for processing a transaction message.
Wang et al (US 20200366754 A1) discloses SYSTEMS AND METHODS FOR PROCESSING CONTENT ITEM OPERATIONS BASED ON FRAUD RESISTENT DEVICE IDENTIFIERS.
Drummond et al (US 20130119125 A1) discloses AUTOMATED BANKING MACHINE THAT OPERATES RESPONSIVE TO DATA BEARING RECORDS.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HATEM M. ALI whose telephone number is (571) 270-3021, E-mail: Hatem.Ali@USPTO.Gov and FAX (571)270-4021. The examiner can normally be reached Monday-Friday from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER KALINOWSKI can be reached on (571) 270-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information 

          

      /HATEM M ALI/
Examiner, Art Unit 3691



/KELLY S. CAMPEN/Primary Examiner, Art Unit 3691